DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
The applicant traverses the examiners rejections and provides arguments to overcome the rejection on record. These arguments are fully considered but they are not persuasive for the reasons cited below.
The applicant argues that Brunson does not disclose or even suggest a transcutaneous electrical nerve stimulation device. This is not correct. As pointed out in the Non-Final Rejection mailed on 09/30/2020, Brunson’s disclosure recites “a microcurrent mode [that] can be configured to enable electrotherapy… the microcurrent mode can also be configured for transcutaneous electrical nerve stimulation (TENS). For instance, for pain management or to induce muscle contractions as part of electrical muscle stimulation (EMS).” as in paragraph 0076. Additionally, it is noted that since the claim does not require any details regarding the parameters or operation of the transcutaneous electrical nerve stimulation device and only requires the electrode to be configured to provide electrical current via the electrodes to stimulate nerves of an end user. 
The applicant correctly notes that Brunson’s device includes a motor that provides cyclical movements of the electrodes as in paragraph 0059.  The applicant argues that this is a unique attribute of Brunson’s disclosure, while the applicant’s claimed transcutaneous device consists of two stationary electrodes. The examiner respectfully disagrees with the applicant’s arguments. Brunson’s disclosure does include means to provide physical massage to the tissue and skin of the user. However, the massaging or movement of the electrodes is not required for the device to operate. Therefore, even though Brunson promotes using a mechanical stimulation to increase tolerance to electrical stimulation, the two are not required to be delivered simultaneously. Brunson even explicitly discloses altering between different modes (discussed in paragraphs 0047 and 0223 “handheld personal appliance or appliance that can be configured to concurrently or sequentially operate in one or more function modes including a massage mode, an iontophoresis mode, a microcurrent mode, a heat delivery mode, and a diagnostic mode, and can operate in single or multi-mode modality”) which further establishes that the modes are not independent of each other. 
However, paragraph 0145 recites that the electrodes are controlled individually and the device can operate when one or more electrodes are disconnected, while paragraph 0147 discuses using only two electrodes positioned at different locations on the subject’s skin an electrical current is applied to the subject's skin via a first embedded electrode 131 on the device head 110 and a second electrode (e.g. 132, 113) in a separate location on the subject's skin. By placing the two electrodes apart on the skin, an electric field gradient is generated that can drive charged actives into the skin (e.g. via iontophoresis). Furthermore, an embodiment is also provided which only requires one electrode (as shown in fig 3G and discussed in paragraph 
As mentioned, it is the examiner’s view that Brunson discloses an appliance that is capable of providing TENS to a patient to alleviate pain using at least one electrode (can be two electrodes). The appliance is capable of providing additional modes which would require the electrodes to move. However, the modes are independent and can be used “sequentially”.  Therefore, the electrode is not required to move using the motor when the message mode is not being utilized. However, the examiner acknowledges that the appliance does not explicitly disclose using “stationary electrodes”. As such, the examiner has relied on the reference of Holding to provide this limitation. 
The argument towards claim 2 is based on the above discussed argument and not persuasive. 
For at least the reasons discussed above, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number US20170189670A1 granted to Brunson et al. (hereinafter “Brunson”) in view of U.S. Publication Patent Number US20150112404A1 granted to Holding et al. (hereinafter “Holding”).
Regarding claim 1, Brunson discloses a transcutaneous electrical nerve stimulation device (e.g. Para. 0076, appliance 100) comprising: a housing having a bottom portion  (e.g. Fig. 1C; the examiner is considering the front portion of the appliance 100 to be the bottom portion), a top portion (e.g. Fig. 1C; the examiner is considering the back portion of the appliance 100 to be the top portion), and first and second lateral sides extending between the top and bottom portions (e.g. Fig. 1C; the examiner is considering an arbitrary side portion to be extending between the top and bottom portion) wherein the top and bottom portions have length dimensions and the first and second lateral sides are a fraction of the length dimensions But fails to disclose having two stationary electrodes and a first switch arranged on the top portion of the housing, the first switch being positioned to align in facing contact with a first finger of the human hand when the human hand is grasping the device, the first switch being operable by generally downward vertical movement of the first finger of the human hand. 
Holding teaches that it is known to have a portable TENs device (e.g. para 0012, Fig. 1) having two stationary spaced apart electrodes (e.g. para 0008, 0050 “Contact plates 32 are electrodes”, Fig 4-5, showing a pair of stationary electrodes) a first switch arranged on the top portion of the housing (e.g. e.g. para 0054 “Bezel 52 is engaged with button switch 48. When depressed, button switch 48 will switch the device on or off”, figs 2-5), the first switch being positioned to align in facing contact with a first finger of the human hand when the human hand is grasping the device (it is noted that a user’s hand can be placed over the device such that the switch is positioned to align in facing contact with a first finger of the human hand), the first switch being operable by generally downward vertical movement of the first finger of the human hand (e.g. e.g. para 0054 “Bezel 52 is engaged with button switch 48. When depressed, button switch 48 will switch the device on or off”, figs 2-5). This would allow the use of spaced apart electrodes that pass current to the patient’s skin in order to block pain using a portable device that makes it easier to carry the device and to use as desired (e.g. para 0008). It would have been obvious before the effective filing date of the claimed invention to a person having 

Regarding claim 3, Brunson as modified by Holding (hereinafter “modified Brunson”) discloses the device of claim 1, Holding teaches wherein the first finger is an index finger of the human hand (e.g. Fig. 1; it is noted that the structure of device 10 allows a user to operate the device by putting a hand on the top surface of the device 12 which would allow the index finger to operate the device).

Regarding claim 4, modified Brunson discloses the device of claim 1, Holding teaches wherein the first switch has a range of motion that is linear along a line that intersects a portion of the electrode (e.g. para 0054, Fig 5).

Regarding claim 5, modified Brunson discloses the device of claim 1, further comprising a mode selection switch that is operative to select a mode of operation of the device (e.g. Paras 0047-0048).  

Regarding claim 6, modified Brunson discloses the device of claim 1, wherein a first mode of operation of the device includes outputting the signal at a first voltage and a second 

Regarding claim 7, modified Brunson discloses the device of claim 1, Holding teaches wherein the device includes an electronic portion that includes a first battery terminal and a second battery terminal (e.g. para 0052 “power source comprises two rechargeable batteries 34”, fig. 5), wherein a line defined by a point on the first battery terminal and a point on the second battery terminal is arranged orthogonal to a plane defined by the spaced apart pair of electrodes (e.g. Fig. 5) and a biasing member (e.g. para 0051, fig. 5, conductive springs 40), wherein the spaced apart pair of electrodes is connected to the biasing member (e.g. fig. 5).

Regarding claim 9, modified Brunson discloses the device of claim 1, further comprising a textured surface region arranged between the spaced apart pair of electrodes (e.g. Fig. 3A, electrodes 130; please note that the examiner considers any two of the electrodes to be “spaced apart pair of electrodes” claimed above), a textured surface region arranged between the electrode and a second electrode (e.g. Fig. 1).  

Regarding claim 10, Brunson discloses a transcutaneous electrical nerve stimulation device (e.g. Para. 0076, appliance 100) comprising: a housing having a bottom portion (e.g. Fig. 1C; the examiner is considering the front portion of the appliance 100 to be the bottom portion), a top portion (e.g. Fig. 1C; the examiner is considering the back portion of the appliance 100 to be the top portion), and first and second lateral sides extending between the But fails to disclose having two stationary electrodes and a first switch arranged on the top portion of the housing, the first switch being positioned to align in facing contact with a first finger of the human hand when the human hand is grasping the device, the first switch being operable by generally downward vertical movement of the first finger of the human hand. Holding teaches that it is known to have a portable TENs device (e.g. para 0012, Fig. 1) having two stationary spaced apart electrodes (e.g. para 0008, 0050 “Contact plates 32 are electrodes”, Fig 4-5, showing a pair of stationary electrodes) a first switch arranged on the top portion of the housing (e.g. e.g. para 0054 “Bezel 52 is engaged with button switch 48. When depressed, button switch 48 will switch the device on or off”, figs 2-5), the first switch being positioned to align in facing contact with a first finger of the human hand when the human hand is grasping the device (it is noted that a user’s hand can be placed over the device such that the switch is positioned to align in facing contact with a first finger of the human hand), the first switch being operable by generally downward vertical movement of the first finger of the human hand (e.g. e.g. para 0054 “Bezel 52 is engaged with button switch 48. When depressed, button switch 48 will switch the device on or off”, figs 2-5). This would allow the use of spaced apart electrodes that pass current to the 

Regarding claim 11, modified Brunson discloses the device of claim 10, Holding teaches wherein the first finger is an index finger of the human hand (e.g. Fig. 1; it is noted that the structure of device 10 allows a user to operate the device by putting a hand on the top surface of the device 12 which would allow the index finger to operate the device).

Regarding claim 12, modified Brunson discloses the device of claim 10, Holding teaches wherein the first switch has a range of motion that is linear along a line that intersects a portion of the electrode (e.g. para 0054, Fig 5).

Regarding claim 13, modified Brunson discloses the device of claim 10, further comprising a mode selection switch that is operative to select a mode of operation of the device (e.g. Paras 0047-0048).  

Regarding claim 14, modified Brunson discloses the device of claim 10, wherein a first mode of operation of the device includes outputting the signal at a first voltage and a second mode of operation of the device includes outputting the signal at a second voltage (e.g. Para 0118-0119 and 0174).  
Regarding claim 15, modified Brunson discloses the device of claim 10, Holding teaches wherein the device includes an electronic portion that includes a first battery terminal and a second battery terminal (e.g. para 0052 “power source comprises two rechargeable batteries 34”, fig. 5), wherein a line defined by a point on the first battery terminal and a point on the second battery terminal is arranged orthogonal to a plane defined by the spaced apart pair of electrodes (e.g. Fig. 5) and a biasing member (e.g. para 0051, fig. 5, conductive springs 40), wherein the spaced apart pair of electrodes is connected to the biasing member (e.g. fig. 5).

Regarding claim 16, modified Brunson discloses the device of claim 10, wherein the device includes an electronic portion that includes a first battery terminal and a second battery terminal (e.g. para 0052 “two rechargeable batteries 34”), wherein a line defined by a point on the first battery terminal and a point on the second battery terminal is arranged at an oblique angle to a plane defined by a point on the first switch and the electrode (e.g. fig. 5; it is noted that the position of the point or the line has not clearly been defined, therefore, it is understood that any point on the batteries that would allow us to draw an oblique angle would read over the claimed limitation.

Regarding claim 17, modified Brunson discloses the device of claim 10, further comprising a textured surface region arranged between the spaced apart pair of electrodes (e.g. Fig. 3A, electrodes 130; please note that the examiner considers any two of the electrodes to be “spaced apart pair of electrodes” claimed above), a textured surface region arranged between the electrode and a second electrode (e.g. Fig. 1).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Brunson as applied to claim 1, 3-7, 9-17 above, and further in view of U.S. Patent Number 8,768,473 issued to Bachinski et al. (hereinafter “Bachinski”).
Regarding claim 2, modified Brunson discloses the device of claim 1, further comprising an electronic portion partially arranged in the housing (e.g. Fig 2C), the electronic portion including: a power source (e.g. Power source 210);  and the spaced apart pair of electrodes operative to emit a signal responsive to the activation of the first switch (e.g. Para .0105), the spaced apart pair of electrodes arranged on the bottom portion of the housing (e.g. Fig 1C).  2But fails to disclose having a boost converter communicatively connected to the power source; a transformer communicatively connected to the boost converter and the timer. 
Bachinski teaches that it is known to have a boost converter communicatively connected to the power source (e.g. Col 16, lls 7-12); a transformer communicatively connected to the boost converter and the timer (e.g. Col. 9, lls 10-22). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Brunson and Shloznikov with the teachings of Banchinski to provide the predictable result of improving battery performance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792